NUMBER 13-05-486-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 

 
IN RE: ZIMMER AUSTIN, INC. & ZIMMER CEP USA,
INC.
 

 
             On appeal from the County
Court At Law No. 2 
                           of Nueces
County, Texas.
 

 
                     MEMORANDUM OPINION
 
                       Before Justices Yanez, Castillo,
and Garza
Per
Curiam Memorandum Opinion[1]
 




Relators, Zimmer Austin, Inc. and Zimmer CEP USA
Inc. filed a motion for temporary relief and a petition for writ of mandamus in
the above cause on July 25, 2005. The Court, 
having examined and fully considered the motion for temporary relief and
petition for writ of mandamus,  is of the
opinion that relators have not shown themselves entitled to the relief
sought  and the petition for writ of
mandamus  should be denied.  See Tex.
R. App. P. 52.8.  The motion for
temporary relief is DENIED.  The petition
for writ of mandamus is DENIED.
 
PER CURIAM
 
 
Memorandum Opinion delivered and filed
this 25th 
day of July, 2005.
 




[1] 
See Tex. R. App. P.47.1.